Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 9/21/22.  In the reply the applicant elected Species B, Subspecies I.  In response to applicant’s elected claims, the examiner agrees except for claim 5, which encompasses unelected Fig. 5, and claim 12, which examiner deems a 112 (enablement) rejection and even if overcome, would represent Fig. 1 over the elected Fig. 3.  
Claims 1-26 are pending with claims 5, 12-16 being unelected and
withdrawn. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/7/20; 3/12/20 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With claim 12 depending on claim 1, there is no figure or description of radiopaque markers in addition to the electrode from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  “and/or” makes it indefinite whether the first electrode is being positively recited or not.  Claims 2-16 and 18-24 are rejected based on their dependency on claims 1 and 17, respectively. 
Claims 6, 8, 10, 11-15, 18, 24 also use the claim limitation “and/or”.  This makes the claim indefinite.

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error, line 12, “exit form” should read “exit from”.  Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 17 are indicated as allowable subject matter due to the elements a-e of the bypass passageway.  Claims 2-4, 6-11 are objected to based on dependency on claim 1.  Claims 18-24 are objected to based on dependency on claim 17.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 2015/0231386).
Meyer discloses: A method for treating a blood vessel 117 comprising: providing a medical device, said medical device comprised of a catheter, a first inflatable balloon 112 mounted on said catheter, and a first electrode 118/146; inserting said medical device into said blood vessel; positioning said medical device at a treatment site 116 in said blood vessel; inflating said first inflatable balloon at said treatment site; causing a therapeutic agent from said medical device to contact (coating 130 Fig. 1 or perforated balloon such as in Fig. 4) an inner surface of said treatment site; applying a current to said first electrode to cause iontophoresis; and, applying a current to said first electrode to cause electroporation.  [0046] Figs. 1-4
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Beyar et al. (US 2006/0190022) (“Beyar”) in view of Chhabra et al. (US 2006/0079923) (“Chhabra”).
Beyar discloses a method for treating a blood vessel comprising: 
providing a medical device, said medical device comprises of a catheter, and a first inflatable balloon 652 mounted on said catheter; inserting said medical device into said blood vessel [0058]; positioning said medical device at a treatment site in said blood vessel; inflating said first inflatable balloon at said treatment site with a non-high viscous solution (hydraulic fluid 658) to a first internal balloon pressure; inflating said first inflatable balloon at said treatment site with a high viscous solution (high viscosity filling 654) to a second internal balloon pressure; wherein said second internal balloon pressure is greater than said first internal balloon pressure.  See abstract, Fig. 6D [0329]. ([0052] the pressure on the balloon is increased to cause the agent to exit through the apertures) ([0218] pressure responsive apertures 612)
It is assumed that the second internal balloon pressure with the high viscosity filling will be greater than the first internal balloon pressure (with the hydraulic fluid) but this is not directly stated in Beyar.  Instead, Beyar does disclose that the pressure on the balloon must be increase to cause the agent to exit the pressure responsive apertures.  In the analogous art, as extrinsic evidence, Chhabra teaches a direct correlation to the increase in viscosity to an increase in pressure required to expel fluid out of pores, see Fig. 8.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used this viscosity to pressure correlation as taught by Chhabra to properly utilize the pressure responsive apertures of Beyar to treat a blood vessel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783